United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ALABAMA HEALTHCARE
SYSTEM, Montgomery, AL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-0809
Issued: July 21, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 21, 2017 appellant filed a timely application for review from an August 25,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 17-0809.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. Appellant filed a traumatic injury claim (Form CA-1)
alleging that on March 19, 2013 she had neck, back, shoulder, and arm pain when a veteran lost
his balance and pulled her arm. She submitted medical evidence in support of her claim. In an
August 8, 2013 decision, OWCP denied appellant’s claim finding that the medical evidence of
record was insufficient to establish that she had a medical condition causally related to the
accepted employment incident. On August 25, 2013 appellant requested a telephone hearing
before an OWCP hearing representative and submitted additional medical evidence. In an
April 30, 2014 decision, an OWCP hearing representative affirmed the August 8, 2013 decision.
She found that the medical evidence of record did not contain a rationalized medical opinion to
establish that appellant sustained an injury causally related to the accepted March 19, 2013
employment incident.
By letter dated August 10, 2016, appellant requested reconsideration. In an August 25,
2016 decision, OWCP applied the standard applicable to timely requests for reconsideration and
denied appellant’s request for reconsideration after finding that she had neither raised substantive

legal questions nor included new, relevant evidence sufficient to warrant reopening the case for
further merit review under section 8128(a) of FECA.1 As the last merit decision issued in this
case was issued on April 30, 2014, appellant’s August 10, 2016 request for reconsideration was
untimely. OWCP regulations provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original OWCP merit decision.2 Aright to
reconsideration within one year also accompanies any subsequent merit decision on the issues.3
OWCP procedures provide that timeliness is determined by the date that the request is received
by OWCP (the received date in the Integrated Federal Employees’ Compensation System
(iFECS)).4 If the request for reconsideration has a document received date greater than one year,
the request must be considered untimely.5 As appellant’s request for reconsideration was
untimely filed, OWCP erroneously reviewed her request for reconsideration using the standard
for timely reconsideration requests.6 The Board will, consequently, remand the case for
application of the proper standard, to be followed by the issuance of an appropriate decision.
IT IS HEREBY ORDERED THAT the August 25, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.607(a).

3

Robert F. Stone, 57 ECAB 292 (2005).

4

Supra note 2; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b)
(February 2016); G.F., Docket No. 15-1053 (September 11, 2015).
5

R.Y., Docket No. 16-1301 (issued December 15, 2016); T.E., Docket No. 16-0574 (issued August 18, 2016).

6

See L.D., Docket No. 15-0865 (issued October 6, 2015); H.L., Docket No. 13-2077 (issued March 20, 2014).

2

Issued: July 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

